USCA11 Case: 19-13647    Date Filed: 08/10/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13647
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:19-cr-00024-CEM-EJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

VORARUT VORASIANGSUK,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 10, 2021)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-13647        Date Filed: 08/10/2021    Page: 2 of 6



      Vorarut Vorasiangsuk appeals the district court’s denial of his motion to

suppress and his 168-month sentence for receiving and possessing child

pornography. First, he argues he was subjected to a custodial interrogation without

a Miranda1 warning. Second, he argues the district court gave undue weight to

improper sentencing factors, namely his family support and occupation.

                                         I.

      The denial of a motion to suppress is a mixed question of fact and law. United

States v. Thomas, 818 F.3d 1230, 1239 (11th Cir. 2016). We review questions of

law de novo and questions of fact for clear error, construing the facts in the light

most favorable to the party that prevailed before the district court. Id.

      The Fifth Amendment provides that “[n]o person . . . shall be compelled in

any criminal case to be a witness against himself.” U.S. Const. amend. V. Miranda

established that statements made during a custodial interrogation are not admissible

at trial unless the defendant was first advised of his rights, including the right against

self-incrimination. 384 U.S. at 444-45.

      An individual is considered to be “in custody” for Miranda purposes where

there is a “formal arrest or restraint on freedom of movement of the degree associated

with a formal arrest.” United States v. Brown, 441 F.3d 1330, 1347 (11th Cir. 2006)

(quotation marks omitted). This test is from the perspective of a reasonable innocent


      1
          Miranda v. Arizona, 384 U.S. 436 (1966).
                                              2
          USCA11 Case: 19-13647       Date Filed: 08/10/2021   Page: 3 of 6



person, and “the actual, subjective beliefs of the defendant and the interviewing

officer on whether the defendant was free to leave are irrelevant.” Id. (quotation

marks omitted).     And in this determination, we consider the totality of the

circumstances, including the location and “whether the officers brandished weapons,

touched the suspect, or used language or a tone that indicated that compliance with

the officers could be compelled.” United States v. Luna-Encinas, 603 F.3d 876, 881

(11th Cir. 2010) (quotation marks omitted).

      An interviewee’s “status as a suspect, and the ‘coercive environment’ that

exists in virtually every interview by a police officer of a crime suspect, [does] not

automatically create a custodial situation.” United States v. Muegge, 225 F.3d 1267,

1270 (11th Cir. 2000). The location of the interview is not necessarily dispositive,

but courts are much less likely to find a custodial encounter when the interrogation

occurs “in familiar or at least neutral surroundings, such as the suspect’s home.”

Brown, 441 F.3d at 1348 (quotation marks omitted).

      Here, we conclude that the district court did not err by finding Vorasiangsuk

was not in custody for Miranda purposes based on the totality of the circumstances.

Supporting the conclusion that a reasonable innocent person would not have

believed he was restrained as if formally arrested, the agents did not physically

touch, threaten, point their guns at, handcuff, or even raise their voices to

Vorasiangsuk. See Luna-Encinas, 603 F.3d at 881; Brown, 441 F.3d at 1347. The


                                          3
          USCA11 Case: 19-13647        Date Filed: 08/10/2021    Page: 4 of 6



district court found the interview was calm and cordial. Further, Vorasiangsuk stated

in the recording that no one compelled him to do anything and that he was trying his

best to cooperate. Although he was escorted out of his apartment, the conversation

took place at Vorasiangsuk’s residence, which also bolsters the conclusion that he

was not in custody. See Brown, 441 F.3d at 1347.

      Because Vorasiangsuk was not in custody when he admitted to downloading

child pornography, the agents were not obligated to advise him of his Miranda rights

and no Fifth Amendment violation occurred. Accordingly, the district court properly

denied the motion to suppress, and we affirm.

                                        II.

      When reviewing for substantive reasonableness, we consider the totality of

the circumstances under a deferential abuse-of-discretion standard. Gall v. United

States, 552 U.S. 38, 51 (2007). The party challenging the sentence bears the burden

of establishing that it is unreasonable based on the facts of the case and the § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We will

reverse for abuse of discretion only if we are “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the [§] 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Kirby, 938

F.3d 1254, 1257 (11th Cir. 2019) (quotation marks omitted).


                                              4
          USCA11 Case: 19-13647       Date Filed: 08/10/2021   Page: 5 of 6



      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the factors and purposes” in § 3553(a), which include “the

need to reflect the seriousness of the offense, promote respect for the law, provide

just punishment for the offense, deter criminal conduct, and protect the public.”

United States v. Plate, 839 F.3d 950, 957 (11th Cir. 2016). The district court must

also consider “the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guidelines range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide restitution

to the victim.” Id.

      The weight given to any specific § 3553(a) factor is “committed to the sound

discretion of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007) (quotation marks omitted).       Nonetheless, a district court can abuse its

discretion when it (1) fails to consider relevant factors that were due significant

weight; (2) gives an improper or irrelevant factor significant weight; or (3) commits

a clear error of judgment by balancing the proper factors unreasonably. United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). Although we do not

presume that a sentence falling within the guideline range is reasonable, a sentence

imposed well below the statutory maximum penalty is another indicator of




                                          5
          USCA11 Case: 19-13647      Date Filed: 08/10/2021   Page: 6 of 6



reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008).



      Here, we conclude that the district court did not abuse its discretion when it

sentenced Vorasiangsuk. It considered his history and characteristics, along with

the other § 3553(a) factors, as required. See Plate, 839 F.3d 950, 957. Balancing

§ 3553(a) factors is within the district court’s discretion, and Vorasiangsuk has not

shown that the district court committed a clear error of judgment and improperly

weighed those factors. See Kirby, 938 F.3d at 1257; Clay, 483 F.3d at 743. The

district court did not, as Vorasiangsuk suggests, weigh his family support and

occupation against him. Instead, the district court simply found that they were not

reason enough to vary downward, noting that it “desperately looked for a way to

vary downward” but could not find one. Additionally, a sentence 42 months below

the top of the guideline range and 72 months below the statutory maximum indicates

reasonableness.    See Hunt, 526 F.3d at 746; Gonzalez, 550 F.3d at 1324.

Accordingly, we conclude that the district court did not abuse its discretion as the

168-month sentence was substantively reasonable.

      AFFIRMED.




                                         6